                                                                   U.S. Department of Justice

                                                                   United States Attorney
                                                                   Southern District of New York
                                                                   86 Chambers Street
                                                                   New York, New York 10007


                                                                   April 8, 2020
             VIA ECF
             The Honorable Ronnie Abrams
             United States District Judge
             Thurgood Marshall United States Courthouse
             40 Foley Square
             New York, NY 10007

                     Re:    Algohaim, et al. v. United States of America, et al., 20-cv-2609 (RA)

             Dear Judge Abrams:

                      This Office represents Defendants the United States of America, the United States
             Department of Agriculture, and the Food and Nutrition Service (the “Government”) in the above-
             referenced action, in which Plaintiffs seek review of a Final Agency Decision disqualifying
             Plaintiffs from participating in the Supplemental Nutrition Assistance Program (“SNAP”) for a
             period of six months. ECF No. 3. The Court has ordered that a telephone conference be held on
             Friday, April 10, 2020 at 11:00 a.m. to set a briefing schedule and hearing date on Plaintiffs’
             Proposed Order to Show Cause. ECF No. 12.

                      The Government is in the process of collecting the information necessary to respond to
             Plaintiffs’ allegations. Under the specific circumstances of this case, the Government does not
             oppose Plaintiffs’ request to stay the suspension and disqualification pending resolution of this
             action (see ECF No. 8), without prejudice to the Government’s right to move to vacate the stay
             upon further case developments or changed circumstances.

                      The Government respectfully submits that, in light of its consent to a stay, there is no need
             to hold the hearing currently scheduled for Friday, April 10, 2020, at 11:00 a.m., and we therefore
             request that the hearing be cancelled. Plaintiffs consent to this request.

                     We thank the Court for its consideration of this submission.
Application granted. The hearing presently scheduled for
April 10, 2020 is hereby adjourned sine die. On consent            Respectfully,
of the parties, the Government is hereby stayed from
enforcing its decision to disqualify Plaintiffs from               GEOFFREY S. BERMAN
participation in the Supplemental Nutrition Assistance             United States Attorney
Program pending resolution of this action. The parties
shall file a joint letter on the status of this case by May        /s/ Joshua E. Kahane
8, 2020. The Clerk of Court is respectfully directed to            JOSHUA E. KAHANE
terminate the motion at Dkt. 15.                                   Assistant United States Attorney
                                                                   86 Chambers Street, Third Floor
SO ORDERED.                                                        New York, NY 10007
                           ________________________
                           Hon. Ronnie Abrams
                           4/9/2020
                                      Tel: (212) 637-2699
                                      Fax: (212) 637-2786
                                      joshua.kahane@usdoj.gov
cc: Counsel of Record (via ECF)




                                  2
